Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 9, 2015

                                    No. 04-15-00479-CV

                           LIBERTY SPORT AVIATION, L.P.,
                                     Appellant

                                              v.

                  Barry PRUITT, Bristell USA L.P. and PRM Group, LLC,
                                        Appellees

                From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 14-314
                       Honorable N. Keith Williams, Judge Presiding

                                           ORDER

      In accordance with this court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellant Liberty Sport Aviation, L.P., bear all costs of this appeal.

      It is so ORDERED on September 9, 2015.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2015.

                                               _____________________________
                                               Keith E. Hottle, Clerk